COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-17-00187-CR


THE STATE OF TEXAS                                                  APPELLANT

                                          V.

JASON MELBOURNE                                                      APPELLEE

                                       ----------

      FROM COUNTY CRIMINAL COURT NO. 5 OF DENTON COUNTY
               TRIAL COURT NO. CR-2015-07432-E

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                       ----------

      We have considered the “Motion for Voluntary Dismissal of State’s

Appeal.”   The motion complies with rule 42.2(a) of the rules of appellate

procedure. Tex. R. App. P. 42.2(a).        No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 43.2(f).

                                                    PER CURIAM


      1
       See Tex. R. App. P. 47.4.
PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 2, 2017




                              2